Nichols, Justice.
Robert Louis Jackson and three others were jointly indicted for five offenses of armed robbery and one charge of murder. While represented by employed counsel he entered pleas of guilty to each charge and received a sentence of life imprisonment upon the murder charge and five sentences of twenty years each upon the armed robbery indictments. All sentences were to run concurrently. The sentences were imposed on October 8, 1964, and the present petition for a writ of habeas corpus filed in March, 1973. On the trial of the habeas corpus petition, the prisoner contended that he did not have competent counsel, and that he was promised a lighter sentence if he plead guilty.
The employed counsel who represented the prisoner upon the guilty plea testified as to the investigation he made of the charges against the prisoner, the circumstances surrounding the guilty pleas, and that the sentences imposed were those recommended by the state’s attorney.
The habeas corpus courts found as a fact "While fully aware of the charges against him and cognizant of his right to a jury trial on all issues, and with the assistance of retained counsel, petitioner knowingly, voluntarily, and intelligently entered a plea of guilty to all indictments against him.”
This finding was authorized by the evidence and the judgment remanding the prisoner to custody discloses no reversible error. Compare Brown v. Caldwell, 229 Ga. 186 (190 SE2d 52) and cits.

Judgment affirmed.


All the Justices concur.